Citation Nr: 0401307	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-08 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from December 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO confirmed and continued a 50 
percent disability rating for service-connected 
schizophrenia.

The veteran presented oral testimony at a personal hearing in 
June 2003 before the Board.  A copy of the hearing transcript 
was attached to the claims file.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet subject to a final decision by VA as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  The CAVC has held that 
section 5103(a), as amended by the VCAA and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence the claimant is 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  In addition, in a recent decision, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (2003), the CAFC invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The CAFC found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this case, the RO has not 
issued a development letter consistent with the notice 
requirements of the VCAA on the issue of entitlement to a 
rating in excess of 50 percent for schizophrenia.  

According to the evidence of record and the veteran's 
testimony in June 2003, he is hospitalized at a Secure 
Medical Facility in Alabama where he was diagnosed with 
Bipolar I Disorder, Most Recent Episode in Remission, in July 
2000 at the time of admission.  It was noted that during an 
earlier admission at the Secure Medical Facility in March 
1983, he was evaluated and treated for "Bipolar Affective 
Disorder with Manic Features".  In August 2001 at his annual 
psychiatric assessment the diagnoses were Bipolar, Manic, In 
Remission; Alcohol Dependence, and Polysubstance Abuse.  
Historically, the veteran has been diagnosed with 
Schizophrenia for which he is service-connected.  Therefore, 
additional medical evidence and a medical opinion is needed.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To ensure full compliance with due process 
requirements and that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the VBA AMC for the following 
development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim for 
entitlement to a rating in excess of 50 
percent for schizophrenia and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

3.  In addition, the VBA AMC must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied. 

4.  The VBA AMC should then conduct any 
necessary development brought about by the 
appellant's response.

5.  After the above has been completed and 
any additional evidence has been 
associated with the claims folder, the VBA 
AMC should schedule the appellant for a VA 
C&P psychiatric examination performed by a 
board certified or otherwise well-
qualified psychiatrist.  

If the appellant is still hospitalized at 
the Secure Medical Facility or is at a 
Mental Health Rehabilitation Center (see 
claims file for possible transfer to less 
restrictive environment), the examination 
could be performed by sending a VA 
physician to visit the facility or 
arranging for an evaluation on a fee basis 
by a psychiatrist at the facility where 
the appellant is hospitalized.  If he is 
no longer hospitalized, please schedule 
the veteran for an examination at an 
appropriate VA Medical Center.

The claims file, as supplemented by all 
additional evidence obtained, and a copy 
of this remand must be made available to 
the examiner for review, the receipt of 
which should be acknowledged in the 
examination report.  The examiner should 
report all psychiatric diagnoses, 
specifically stating whether schizophrenia 
and any other psychiatric disorders are 
found, and whether, if multiple disorders 
are found, schizophrenia as likely as not 
caused or aggravated the other 
disorder(s).  In determining this, the 
claims folder must be reviewed so that the 
chronology of the veteran's various 
psychiatric diagnoses will be considered. 

If the historical diagnosis of 
schizophrenia shown in VA medical records 
is changed following evaluation, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error in 
the prior diagnosis, or development of a 
new and separate condition.  The examiner 
should also address the relationship, if 
any, between the diagnoses of bipolar 
disorder, manic and schizophrenia.  In 
addition, the examiner should state 
whether the veteran's alcoholism and 
substance abuse is a primary condition in 
itself, i.e., a disorder that is separate 
from his service-connected mental 
disorder, or whether the alcholism and 
substance abuse are likely secondary to 
his service-connected mental disorder.  
Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001).  

The psychiatric examination report should 
contain a detailed account of all 
psychiatric symptoms and manifestations.  
If there are multiple disorders deemed to 
be unrelated to schizophrenia, the 
examiner should try to specify which 
symptoms are associated with each of the 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner should also provide an 
opinion on the extent to which 
schizophrenia affects occupational and 
social functioning and whether 
schizophrenia has rendered the veteran 
unemployable, without consideration of any 
unrelated disorder. 

The examiner should also address the 
extent to which schizophrenia affects 
occupational and social functioning and/or 
employability when the appellant is not 
hospitalized in a medical facility.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.  

The examiner should provide, if possible, 
a numerical score on the GAF Scale 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders (DSM IV) based 
on the impairment due solely to 
schizophrenia (and any related disorders) 
when the appellant is not hospitalized in 
a medical facility.  The examiner is asked 
to include a definition of the numerical 
GAF score assigned, as provided in DSM IV. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an evaluation in excess of 50 percent for 
schizophrenia.  The VBA AMC should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claims for increased evaluation.  38 C.F.R. § 3.655 (2003).  
Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566(1991).



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


